DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 5.  The phrase “the passage” is indefinite.  It is unclear to the Examiner whether Applicant intends to refer to the passage between the surface of the piston shaft and the surface of the bushing or one of the one or more passages.
Re: claim 15.  The phrase “(e.g., lubricant)” is indefinite.  The phrase fails to clearly define the metes and bounds of the claim.
Claim 6 is indefinite due to its dependency from claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5211268 to Lizell et al.
Re: claims 1, 11, and 15.  Lizell et al. show in figures 2 and 10 a damper assembly for a helicopter rotor, comprising: a piston 34 movable along an axis; a piston shaft 42 connected to and axially movable with the piston along the axis; and a bushing 702, 710 configured to surround the piston shaft 42 and guide the piston shaft for movement along the axis, wherein the bushing 702, 710 comprises a surface configured to oppose the piston shaft and guide the piston shaft for movement along the axis, wherein the piston shaft comprises a surface on the outer part of the piston shaft 42, configured to oppose the surface of the bushing or the surface on the inner part of the bushing, wherein a clearance shown in the area of 718 is provided between the surface of the piston shaft and the surface of the bushing so as to provide a passage 718 for fluid to flow between the bushing and the piston shaft in use.
[AltContent: textbox (outlet )][AltContent: arrow][AltContent: textbox (Inlet )][AltContent: arrow]
    PNG
    media_image1.png
    735
    534
    media_image1.png
    Greyscale


	Re: claim 2.  Lizell et al. show in figure 10 one or more passages 704 configured to transport fluid away from the fluid passage 718 between the surface of the piston shaft 42 and the surface of the bushing 702, 710.
	Re: claim 3.  Lizell et al. show in figure 10 the limitation wherein the one or more passages 704 each comprise an inlet, as labeled, located adjacent to and in fluid communication with the fluid passage 718 between the surface of the piston shaft and the surface of the bushing.
	Re: claim 4.  Lizell et al. show in figure 10 the limitation wherein the one or more passages 704 each comprise an outlet, as labeled, located radially outward of the inlet.
	Re: claims 5 and 6.  Lizell et al. show in figure 10 further comprising a fluid plenum 64, wherein the outlet of each of the one or more passages 704 is configured to expel fluid transported through the passage into the fluid plenum 64.  With regards to claim 6, Lizell et al. show in figure 10 the plenum being an annular chamber 64.
	Re: claims 7 and 8.  Lizell et al. show in figure 10 wherein the bushing further comprises one or more seals 726, 700 configured to prevent leakage of fluid from the fluid passage 718 between the surface of the piston shaft and the surface of the bushing.  
	Re: claim 9.  Lizell et al. show in figure 10 wherein the one or more seals 726, 700 are located in an axial direction away from both the surface of the bushing and the piston, particularly the axially top most surface of the bushing and the piston as shown in figure 10.
	Re: clam 10.  Lizell et al. show in figure 10 wherein the one or more seals 726, 700 comprise a primary seal 726 and a secondary seal 700, wherein the primary seal 726 is a ring seal as shown, and the primary seal 726 is located axially between the secondary seal 700 and an axial end of the surface of the bushing or the bottom surface of the bushing portion 710 and comprises a ring seal with a scraper function (due to the presence of the flange portion extending radially inward from the main body of seal 726) for preventing ingress of fluid and other contaminants.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizell et al. in view of US Patent 5562416 to Schmaling.
Schmaling teaches in figures 4 and 6 a helicopter rotor 10 comprising a damper assembly 52 with the helicopter rotor further comprising at least two rotor blades 12 wherein the damper assembly 52 is located between the at least two rotor blades as taught in figures 4 and 6 with the damper assembly 52 being configured to minimize vibration of the rotor blades during rotation of the rotor blades in flight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper assembly of Lizell et al. to have been incorporated in the environment of a helicopter rotor with at least two rotor blades, in view of the teachings of Schmaling, in order to improve the noise, vibration, and hardness characteristics of a helicopter and help to reduce aerodynamic drag. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5913659 includes a helicopter rotor with a damper assembly, US 5363945 teaches the use of a similar damper assembly with bushing, passage, seal, and US 4268045 teaches the use of a seal with a scraper function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 20, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657